Exhibit 10.22

Loan #401663900

RENEWAL PROMISSORY NOTE

 

$6,874,999.96      EFFECTIVE DATE    December 6, 2015 THE “PRINCIPAL AMOUNT”  
   PLACE OF EXECUTION:    TAMPA, FLORIDA

FOR VALUE RECEIVED, SADDLEBROOK RESORTS, INC., a Florida corporation
(hereinafter, “Borrower”), hereby promises to pay to the order of USAMERIBANK, a
Florida banking corporation, its successors and/or assigns (“Lender”), with an
address at 4790 140th Avenue North, Clearwater, Florida 33762, the Principal
Amount of SIX MILLION EIGHT HUNDRED SEVENTY-FOUR THOUSAND NINE HUNDRED
NINETY-NINE AND 96/100 DOLLARS ($6,874,999.96), together with interest thereon
from the Effective Date through the maturity of this obligation, whether by
acceleration or otherwise, as hereinafter provided. Principal and interest
hereunder shall be payable in lawful money of the United States of America at
the address of Lender which is specified above, or at such other place as Lender
may designate in writing.

1. Interest Rate and Computation. Interest shall be computed as follows:

(a) For each LIBOR Period (as defined herein), Borrower shall pay interest on
the outstanding principal amount of this Note at a variable rate equal to the
30-day LIBOR Rate (as defined herein), plus 300 basis points (3.00%) per annum
(the “Interest Rate”). For the purposes hereof, the term “30-day LIBOR Rate”
shall mean the interest rate per annum at which, in the sole opinion of Bank,
United States dollars are being offered in like amounts to major top credit
quality lenders at 11:00 a.m. London time, on the date (each a “LIBOR
Calculation Date”) which is two (2) business days prior to the commencement of
the applicable LIBOR Period (as defined herein), in immediately available funds,
by other major top credit quality lenders in the London interbank market for a
thirty (30) day period. For the purpose hereof, the term “LIBOR Period” shall
mean a period of one (1) calendar month for which the Interest Rate payable by
maker hereunder will be fixed at the above-referenced Interest Rate (as
determined on the applicable LIBOR Calculation Date). The first LIBOR Period
will commence upon the Effective Date hereof, and each subsequent LIBOR period
will commence upon the expiration of the preceding LIBOR Period. At the end of
each LIBOR Period, the rate of interest payable by Borrower hereunder will
adjust to the new Interest Rate and said new Interest Rate will be effective for
the entirety of the next succeeding LIBOR Period.

(b) All Interest shall be computed (i) daily on the outstanding principal
balance of this Note, determined as of the close of the day, and (ii) on the
basis of actual days elapsed, as if each calendar year consisted of 360 days.

2. Payments of Principal and Interest. Principal plus interest hereunder shall
be payable in lawful money of the United States of America at the address of
Lender specified above, or at such other place as Lender may designate in
writing. Payments received after 2:00 P.M. will be credited the following
business day. Principal and interest shall be due and payable as follows:

(a) Amortization Period. Commencing on the 6TH day of January, 2016, and
continuing on the same day of each succeeding month thereafter through maturity
date as further defined below, principal payment in the amount of $29,380.34
plus all accrued interest shall be due and payable. Principal payments are
calculated on a nineteen and one-half year amortization.

(b) Maturity Date. The entire unpaid principal indebtedness evidenced by this
Note, together with accrued and unpaid interest, and other sums payable to
Lender hereunder shall be due and payable in full on December 6, 2020 (“Maturity
Date”).

 

1



--------------------------------------------------------------------------------

Loan #401663900

 

3. Prepayment. Borrower may, at its option, prepay the Note in whole or in part
without penalty or premium.

4. No Usury. Notwithstanding any provision of this Note, or the other Loan
Documents, or any combination, to the contrary, the parties intend that no
provision of this Note, or the other Loan Documents be interpreted, construed,
applied, or enforced so as to permit or require the payment or collection of
interest in excess of the highest rate of interest permitted to be paid or
collected by the laws of the State of Florida, or by federal law in the event
that federal law preempts Florida law with respect to this transaction (the
“Maximum Permitted Rate”). If, however, any such provision is so interpreted,
construed, applied, or enforced, then the parties intend: (i) that such
provision automatically shall be deemed reformed nunc pro tunc so as to require
payment only of interest at the Maximum Permitted Rate; and (ii) if interest
payments in excess of such Maximum Permitted Rate have been received, that the
amount of such excess shall be deemed credited nunc pro tunc in reduction of the
then outstanding principal amount of this obligation, together with interest at
such Maximum Permitted Rate. In connection with all calculations to determine
the Maximum Permitted Rate, the parties intend: first, that all charges be
excluded to the extent they are properly excludable under the usury laws of the
State of Florida or the United States of America, as they from time to time are
determined to apply to this obligation; and, second, that all charges that may
be “spread” in the manner provided by Section 687.03(3), Florida Statutes, or
any similar successor law, be spread in the manner provided by such statute.

5. Late Payments. Borrower shall pay a late charge equal to five percent (5%) of
the amount of any payment that is not received by Lender on or before the tenth
(10th) day following the date on which the same is due, to compensate for
Lender’s loss of use of funds and for the expense of handling the delinquency,
which late charge must be received by Lender with the payment then due.

6. Default. In the event (a) Borrower fails to make any payment of principal or
interest as and when due under the terms of this Note, (b) Borrower fails to
make any payment of principal or interest in connection with any other
indebtedness owed to Lender; (c) any other Event of Default shall occur under
the terms of the Mortgage (as hereinafter defined) or the Loan Agreement, or any
other Loan Document (subject to applicable notice and cure periods, if any),
then and in any such event the entire principal indebtedness evidenced by this
Note, together with all accrued interest and any other sums payable by Borrower
to Lender under the terms of this Note or the other Loan Documents, shall become
due and payable in full without notice or demand, at the option of Lender.
Failure to exercise this option shall not constitute a waiver of the right to
exercise the same at any other time. Upon any such default, the outstanding
principal balance of this Note, together with all accrued interest and any other
sums payable by Borrower to Lender under the terms of this Note or the other
Loan Documents, shall bear interest at the highest legal rate permissible under
applicable law, and (d) Borrower fails to make any payments of principal or
interest in connection with any other indebtedness owed to Lender. All parties
liable for the payment of this Note agree to pay Lender its reasonable
attorneys’ and legal assistants’ fees for the services and expenses of counsel
employed after maturity or default to collect this Note (including any appeals
relating to such enforcement proceedings), or to protect or enforce the security
for this Note, whether or not suit be brought.

7. Lender’s Remedies. The remedies of Lender as provided herein, and in the
other Loan Documents shall be cumulative and concurrent, and may be pursued
singly, successively or together, at the sole discretion of Lender, and may be
exercised as often as occasion therefore shall arise. No act of omission or
commission of Lender, including specifically any failure to exercise any right,
remedy or recourse, shall be effective as a waiver thereof unless it is set
forth in a written document executed by Lender and then only to the extent
specifically recited therein. A waiver or release with reference to one event
shall not be construed as continuing, as a bar to, or as a waiver or release of,
any subsequent right, remedy or recourse as to any subsequent event.

 

2



--------------------------------------------------------------------------------

Loan #401663900

 

8. Waiver of Rights by Borrower. Borrower and all sureties, endorsers and
guarantors of this Note hereby (a) waive demand, presentment for payment, notice
of nonpayment, protest, notice of protest and all other notice, filing of suit
and diligence in collecting this Note, in enforcing any security rights or in
proceeding against any security for this Note; (b) agree to any substitution,
exchange, addition or release of any security for this Note or the addition or
release of any party or person primarily or secondarily liable hereon; (c) agree
that Lender shall not be required first to institute any suit, or to exhaust any
other remedies against Borrower or any other person or entity that is or may
become liable hereunder, or against any security for this Note, in order to
enforce payment of this Note; (d) consent to any extension, rearrangement,
renewal or postponement of time of payment of this Note and to any other
indulgency with respect hereto without notice, consent or consideration to any
of the foregoing; and (e) agree that, notwithstanding the occurrence of any of
the foregoing (except the express written release by Lender or any such person),
they shall be and remain jointly and severally, directly and primarily, liable
for all sums due under this Note and the other Loan Documents (except as may be
otherwise specifically provided in any guarantee agreement relating to this
Note).

9. Governing Law. This Note is executed and delivered at the Place of Execution
and shall be construed and enforced in accordance with the laws of the State of
Florida. Borrower agrees that this Note and the loan evidenced hereby shall be
governed by Section 665.074, Florida Statutes, and that Lender shall have all of
the rights, privileges and benefits afforded to associations under the
provisions of said statute.

10. Successors and Assigns. As used herein, the words “Borrower” and “Lender”
shall be deemed to include Borrower and Lender as defined herein and their
respective heirs, personal representatives, successors and assigns.

11. Right of Setoff. To the extent permitted by applicable law, Lender reserves
the right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts. Notwithstanding anything
contained herein to the contrary, the right of setoff specifically excludes any
and all accounts held jointly by Borrower and Saddlebrook International Sports,
LLC, a Florida limited liability company.

12. Miscellaneous Provisions.

(a) The payment of this Note is secured by, inter alia, a Mortgage, Security
Agreement and Fixture Filing as modified by Mortgage Modification and Future
Advance Agreement of even date herewith (as from time to time modified or
amended, collectively, the “Mortgage”).

(b) Borrower agrees to cooperate with Lender, and to execute or re-execute such
documents as Lender may deem necessary, in order to correct any clerical errors
or omissions contained in any document executed in connection with the loan
evidenced by this Note.

(c) Documentary stamp taxes in the amount required by Florida law have been paid
on the future advance and evidence of such payment noted on the Mortgage
Modification and Future Advance Agreement of even date herewith.

 

3



--------------------------------------------------------------------------------

Loan #401663900

 

11. Jury Trial Waiver. BORROWER, BY ITS EXECUTION HEREOF, AND LENDER, BY ITS
ACCEPTANCE HEREOF, AGREE THAT NONE OF BORROWER, LENDER, OR ANY GUARANTOR OF THE
INDEBTEDNESS EVIDENCED HEREBY, NOR ANY PERSON OR ENTITY CLAIMING BY, THROUGH OR
UNDER ANY OF THEM WILL SEEK A JURY TRIAL IN ANY LEGAL ACTION OR PROCEEDING,
WHETHER IN LAW OR IN EQUITY, THAT IS BASED UPON OR RELATED TO (i) TIDS NOTE,
(ii) THE MORTGAGE, (iii) ANY OTHER DOCUMENT EVIDENCING AND/OR SECURING THE
INDEBTEDNESS EVIDENCED HEREBY, OR ANY RELATED INSTRUMENT OR AGREEMENT, (iv) ANY
COLLATERAL FOR THE PAYMENT HEREOF, OR (v) ANY DEALINGS OR RELATIONSHIP BETWEEN
LENDER AND BORROWER, OR BETWEEN LENDER AND ANY SUCH GUARANTOR, IN CONNECTION
WITH ANY OF THE FOREGOING; OR WILL SEEK TO CONSOLIDATE ANY SUCH ACTION OR
PROCEEDING IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION OR
PROCEEDING IN WHICH A JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED. BORROWER
ACKNOWLEDGES THAT THE PROVISIONS OF TIDS SECTION HAVE BEEN FULLY DISCUSSED AND
ARE UNDERSTOOD BY BORROWER, AND THAT BORROWER AND LENDER HAVE AGREED TO THESE
PROVISIONS THROUGH BARGAINING AT ARM’S LENGTH AND IN GOOD FAITH, WITHOUT
COERCION OR DURESS.

SIGNATURE AND ACKNOWLEDGEMENT ON FOLLOWING PAGE

 

4



--------------------------------------------------------------------------------

Loan #401663900

 

SIGNATURE PAGE TO $6,874,999.96 RENEWAL PROMISSORY NOTE

IN FAVOR OF USAMERIBANK

 

SADDLEBROOK RESORTS, INC., a Florida

corporation

By:  

/s/ Thomas L. Dempsey

  Thomas L. Dempsey, Chief Executive Officer

STATE OF FLORIDA            )

COUNTY OF Hills Borough)

The foregoing instrument was acknowledged before me this 10th day of December,
2015, by Thomas L. Dempsey, as Chief Executive Officer of SADDLEBROOK RESORTS,
INC., a Florida corporation, on behalf of the corporation. He þ is personally
known to me or ¨ produced [ILLEGIBLE] as identification.

 

 

/s/ Robert Stern

  NOTARY PUBLIC [Signature Above]   Print Name: Robert Stern   State of Florida
        (NOTARIAL SEAL)   My Commission Expires: July 6, 2018

 

LOGO [g111932g79i68.jpg]  

ROBERT GARY STERN

MY COMMISSION # FF 127216

EXPIRES: July 6, 2018

Bonded Thru Budget Notary Services

  

 

5